Citation Nr: 0119520	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of a back injury had not been 
submitted and a July 2000 rating decision which granted 
service connection for PTSD and assigned a 30 percent 
evaluation.    


REMAND

In correspondence dated in June 2001, the Board requested 
clarification from the veteran as to whether he wished to 
attend a hearing before the Board.

The veteran was further advised that, if he did not respond 
within 30 days of the date of the letter, it would be assumed 
that he still wanted a hearing before a Member of the Board 
at the regional office and that arrangements would be made to 
have the case remanded for such a hearing.  The veteran did 
not respond.

In light of the above, the Board must remand the case in 
order to afford the veteran an opportunity to appear for a 
personal hearing before a Member of the Board at the regional 
office.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 
C.F.R. 
§§ 20.704, 20.1304(a) (2000).

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
appellant due process of law. No action is required of the 
appellant until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


